DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 22 July 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "said photoconductive flake layer" in lines 1-2 of the claim.  Claim 1 recites a photoconductive flake, but does not recite a photoconductive flake layer to provide antecedent support for the limitation recited in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 recite the device further comprising a plurality of microfluidic channels in communication with the device.  It is unclear how the device can be in communication with itself and whether the microfluidic channels are part of the claimed device or whether they are in communication with the device.  For the purposes of examination, the claim is interpreted as the device comprising microfluidic channels that are in communication with the nanoplasmonic filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101).
Sim et al. teach a LSPR device comprising a nanoplasmonic filter comprising an array of metallic nanoparticles (gold nanoparticles dispersed and immobilized onto glass substrate, par. 17; gold nanoparticles dispersed in an array, Fig. 1) comprising antigen-specific binding molecules specific for at least one analyte (receptors immobilized to gold nanoparticles, par. 8 and 10) on an optically transparent dielectric layer (glass panel, par. 16 and 22), but fail to teach a photoconductive flake.
Li et al. teach a LSPR device comprising: an array of metallic nanoparticles (gold nanoparticles, par. 6 and 9; array of nanoparticles on a substrate illustrated in Figs. 1 and 4) on a substrate layer (par. 40); and a photoconductive flake comprising a few-layer MoS2 layer (par. 45 and 47), wherein the MoS2 layer is 16.25, 17.55 or 18.85 nm thick (par. 6), which fall within the recited range of 15-20 nm recited in claim 6, in order to provide unique Raman scattering and photoluminescence characteristics (par. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the gold nanoparticles of Sim et al., a photoconductive flake comprising a few-layer MoS-2 layer as taught by Li et al., in order to provide significantly enhanced Raman intensity (Li, par. 46).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sim and Li are similarly drawn to an array of gold nanoparticles on a substrate.
With respect to claim 4, Sim et al. teach the metallic nanoparticles are gold nanoparticles (par. 17).
With respect to claim 7, Sim et al. teach the analyte are proteins (par. 39).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101), as applied to claim 1, further in view of Deng et al. (US 2005/0255236).
Sim et al. in view of Li et al. teach a dielectric layer that is glass (glass panel, par. 16), but fail to specifically teach the glass being SiO2.
Deng et al. teach a SiO2 surface for gold nanoparticles that forms glass (par. 32 and 36) that allows for localized surface plasmons (par. 42), in order to provide a substrate for a nanoparticle film.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the glass plate in Sim et al. in view of Li et al., SiO-2 as taught by Deng et al. because Sim et al. is generic with respect to the glass material that can be used for the glass plate and one would be motivated to use the appropriate glass as a substrate for gold nanoparticles exhibiting localized surface plasmon resonance. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sim and Deng are similarly drawn to glass substrates for gold nanoparticles.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101), as applied to claim 1, further in view of Booksh et al. (US 2006/0258021).
Sim et al. in view of Li et al. teach an antibody immobilized to the nanoparticle for detection of a target antigen (par. 15), but fail to specifically teach the target analyte being IL-6.
Booksh et al. teach an LSPR detection device (par. 53) comprising an antibody specific to IL-6 for detection of IL-6 (par. 8-9), in order to monitor wound healing (par. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody in the device of Sim et al., an antibody specific to IL-6 cytokine as taught by Booksh et al. because Sim et al. is generic with respect to the antibody and target antigen that can be incorporated into and detected by the sensor device and one would be motivated to detect a desired analyte based on the desired condition detected. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sim and Booksh are similarly drawn to LSPR detection using antibodies specific to a target analyte.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101), as applied to claim 1, further in view of Gerion et al. (US 2018/0299458).
Sim et al. in view of Li et al. teach the device comprising a glass dielectric layer (Sim, glass panel, par. 16 and 22), but fail to also teach the device comprising a substrate.
Gerion et al. teach an LSPR based device having gold nanoparticles on a surface having more than one dielectric layer (par. 82), wherein the dielectric layer is optically transparent (par. 82), in order to provide resonance tuning of the substrate (par. 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in addition to the glass plate in the device of Sim et al. in view of Li et al., a dielectric layer as part of multiple dielectric layers as taught by Gerion et al., in order to provide resonance tuning of the substrate on which the nanoparticles are deposited (Gerion, par. 82).
One having ordinary skill would have had a reasonable expectation of success in combining the prior art references because Sim and Gerion are similarly drawn to deposition on dielectric surfaces for LSPR detection and Gerion teaches that multiple dielectric layers may form a substrate for the gold nanoparticles.
When Gerion is combined with Sim, the glass plate of Sim is interpreted as the glass substrate of claims 9 and 10 and the additional dielectric layer is interpreted as the optically transparent dielectric layer of claim 1.  Gerion teaches that 2 or more dielectric layers may be present thus providing motivation for including both a dielectric layer and a dielectric substrate to form the dielectric layer in Sim.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101) further in view of Gerion et al. (US 2018/0299458), as applied to claim 9, and Demirci et al. (US 2015/0160218).
Sim et al. in view of Li et al. further in view of Gerion et al. teach a glass substrate (Sim, par. 16 and 22), but fail to teach a flexible substrate.
Demirci et al. teach an optically transparent substrate for immobilizing gold nanoparticles, wherein the substrate comprises glass or a flexible material (glass or polyester, par. 46 and 52; polyester is flexible, par. 149), in order to provide a base material for LSPR (par. 149).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the substrate material in the device of Sim et al. in view of Li et al. further in view of Gerion et al., a flexible substrate material as taught by Demirci et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent LSPR substrate material for immobilization of gold nanoparticles and since the same expected LSPR detection would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101), as applied to claim 1, further in view of Demirci et al. (US 2015/0160218).
Sim et al. in view of Li et al. teach a localized surface plasmon device comprising a nanoplasmonic filter and photoconductive flake, but fail to teach the device further comprising a plurality of microfluidic channels having an inlet.
Demirci et al. teach a device further comprising a plurality of microfluidic channels in communication with the device (par. 57) and the device comprising an inlet in operable communication with the microfluidic channels (Fig. 17, par. 50 and 57), in order to provide introduction of fluids to the detection region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Sim et al. in view of Li et al., a plurality of microfluidic channels and an inlet as taught by Demirci et al., in order to provide introduction of sample to the LSPR detection device (Demirci, par. 57).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Sim and Demirci teach LSPR sensors for detection of analyte in a sample.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 2011/0014724) in view of Li et al. (US 2019/0250101) further in view of Demirci et al. (US 2015/0160218), as applied to claim 12, and Samper et al. (US 2005/0142565) and Cao et al. (US 2010/0021910).
Sim et al. in view of Li et al. further in view of Demirci et al. teach the microfluidic device comprising a sample loading channel with a porous membrane filter in operable communication with the inlet and the microfluidic channels (Demirci, filter disposed between inlet and capture detection channel, par. 50), but fail to teach the filter being micropillar structures.
Samper et al. teach a microfluidic channel having micropillars, in order to form a microchannel filter (par. 69).
Cao et al. teach a microfluidic channel (par. 26) comprising a filter region comprising either a membrane having micro-sized pores or an array of pillars (par. 27, 30 and 110), in order to provide a size exclusion barrier (par. 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the filter in the device of Sim et al. in view of Li et al. further in view of Demirci et al., a plurality of micropillar structures as taught by Samper et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same filtration would have been obtained as evidenced by Cao et al. teaching a filter region either being a porous membrane or an array of pillars.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the antecedent basis rejection under 35 USC 112b.
The prior art fails to teach an air space between the nanoplasmonic filter comprising the array of nanoparticles the photoconductive flake layer.
Li et al. teach nanoplasmonic filter and photoconductive flake as claimed, but teach the photoconductive flake deposited as a shell layer directly on the gold nanoparticle and therefore does not teach an air space between the photoconductive flake and the gold nanoparticles as required by claim 2.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/           Primary Examiner, Art Unit 1677